                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



GEORGE D. ANDERSON,                                                Civ. No. 6:17-cv-00880-CL .

                      Plaintiff,
                                                                           OPINION & ORDER
              v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                      Defendant.


CLARKE, Magistrate Judge.

       This case comes before the Court on an unopposed motion for attorney fees (#22) under

42 U.S.C. § 406(b). Plaintiff moves the Court for approval of$10,090.75 in fees, reduced by

$6,309.59 Equal Access to Justice Act ("EAJA") fees, for a total of $3,781.16. A fee awarded

pursuant to 42 U.S.C. § 406(b) cannot exceed 25% of the retroactive benefits. Crawford v.

Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009). The sought total attorney fee amount of $10,090.75

is 25% of the retroactive benefits ($40,363.00) awarded to Plaintiff. Having reviewed the

proceedings and the amount of fees sought, the Court concludes that Plaintiffs counsel is

entitled to the $10,090.75 in fees requested, minus $6,309.59 EAJA fees, for a total of$3,781.16.



Page 1 - OPINION & ORDER
       Plaintiffs Motion (#22) is GRANTED. The agency is directed to issue the§ 406(b) check

directly to Plaintiffs counsel, minus any user fee. Any amount withheld after all administrative

and attorney fees are paid should be released directly to Plaintiff.




                                               United States Magistrate Judge




Page 2 - OPINION & ORDER
